DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20  are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 5, and 7-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Potluri et al., US 2019/0179079 (listed in IDS filed on 09/14/2020 and corresponding to US 10,527790), in view of Yim et al., US 2019/0324223.
In re Claim 1, Potluri discloses a device comprising: an electronic die 135; a photonic die 140 comprising a first semiconductor substrate ([0021], [0024]); therein; redistribution lines 120, wherein the redistribution lines 120 are electrically connected to the electronic die 135 and the photonic die 140 (Fig. 1), and wherein a first front (lower) side of the electronic die 135 faces toward the redistribution lines 120, and a second front (upper) side of the photonic die 140 faces away from the redistribution lines 120; an optical coupler 150 attached to the photonic die 140; and an optical fiber 155 attached to the optical coupler 150 ([0023]), wherein the optical fiber 155 is configured to optically couple to the photonic die 140  (Fig. 1; [0020-0029]).
Potluri does not disclose an encapsulant encapsulating the electronic die 135 and the photonic die 140, underlying the encapsulant.
The only difference between the Applicant’s claim 1 and Potluri’s reference is in the specified encapsulant.
Yim teaches a device comprising: an electronic die; a photonic die comprising a first semiconductor substrate; an encapsulant 327 therein; redistribution lines 320 underlying the encapsulant 327, wherein the redistribution lines 320 are electrically connected to the electronic die 304 and the photonic die 302, and wherein a first front (lower) side of the electronic die 304 faces toward the redistribution lines 320, and a second front (upper) side of the photonic die 302 faces away from the redistribution lines 320 (Figs. 1-3; [0019 -0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Potluri and Yim, and to use the specified encapsulant encapsulating the electronic die and the photonic die for integrating electrical signals and optical signals within the module taught by Yim ([0019]).
In re Claim 2, Potluri taken with Yim discloses the device of claim 1 further comprising a through-via 329 penetrating through the first semiconductor substrate (located inside 302, [Yim: Figs. 3), wherein the through-via 329 is electrically connected to the redistribution lines 320.
In re Claim 3, Potluri taken with Yim discloses the device of claim 1, wherein the photonic die 302 (Yim: Figs. 3) comprises a conductive feature 320’ at the second (upper) front side, and the device further comprises: a through-via 325 penetrating through the encapsulant 327, wherein the through-via 325 electrically connects the electronic die to the conductive feature 320’ of the photonic die 302.
In re Claim 5, Potluri taken with Yim discloses the device of claim 1 further comprising a device die 306 encapsulated in the encapsulant 308, wherein the device die 306 is electrically coupled to the electronic die 304 through the redistribution lines 320  (Yim: Fig. 3b).
In re Claim 7, Potluri taken with Yim discloses the device of claim 1, wherein the optical coupler  150 is attached to the second (upper) front side of the photonic die 140 (Potluri: Fig. 1).
In re Claim 8, Potluri taken with Yim discloses the device of claim 7, wherein the optical coupler 150 is an edge coupler attached to an edge of the photonic die 140 (Potluri: Fig. 1).

Allowable Subject Matter
Claims 4 and 6 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
Re Claim 4: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 4 as: “the encapsulant comprises a top surface coplanar with a surface of the second semiconductor substrate”, in combination with limitations of Claims 1 and 3 on which it depends.
Claim 6 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
Re Claim 6: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “a light source attached to the second front side of the photonic die”, in combination with limitations of Claims 1 and 3 on which it depends.
Claims 9-20 stand allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 9, prior-art fails to disclose device comprising “a second electrical circuit at a top surface of the second semiconductor substrate; and a second electrical connector underlying the second semiconductor substrate.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 17, prior-art fails to disclose a device comprising “a back surface coplanar with the top surface of the molding compound.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
It is argued, at page 5 of the remarks, that 
“Claims 1-3, 5 and 7-8 have been rejected under 35 U.S.C. § 103 as assertedly being unpatentable over U.S. Patent Publication No. 2019/0179079 ("Potluri") in view of U.S. Patent Publication No. 2019/0324223 ("Yim"). Applicant respectfully traverses the rejections. 
Claim 1 recites an electronic die and a photonic die, and "an encapsulant encapsulating the electronic die and the photonic die therein." Examiner asserted that Potluri teaches a photonic die, and conceded that Potluri fails to disclose the asserted photonic die is encapsulated in an encapsulant. To cure this deficiency, Examiner asserted that Yim teaches photonic die 302, and encapsulant 327 encapsulating the asserted photonic die 302. Applicant respectfully disagrees. Yim only teaches that die 302 is a driver die, and neither discloses die 302 is a photonic die, or discloses die 201 includes any photonic/optical device. Therefore, Yim fails to disclose that die 302 is a photonic die, and accordingly fails to disclose the claim elements "an encapsulant encapsulating ... the photonic die therein." Yim thus fails to cure the deficiency of Potluri. Claim 1 is thus allowable over Potluri and Yim.” 

However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Potluri explicitly names component 140 as “photonic chip” ([0024]). Meanwhile Yim’s reference has been used only in combination with Potluri as the specified encapsulant encapsulating the electronic die and the photonic die for integrating electrical signals and optical signals (See above).
Therefore, the claims 1-3, 5, and 7- 8 stand rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893